DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/21 was filed after the mailing date of the Notice of Allowance on 3/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The submitted IDS does not deter the allowability from the previous office action. The prior art does not teach or fairly suggest two mixers in parallel and a cleaning loop particularly wherein the at least two mixers are connected in parallel to the at least one oxidative dehydrogenation reactor so that either a first gas mixing unit or a second gas mixing unit is connected to the at least one oxidative dehydrogenation reactor during normal operations; and wherein an oxidative dehydrogenation catalyst contained 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772